t c memo united_states tax_court richard glen venet and robin venet petitioners v commissioner of internal revenue respondent docket no filed date richard glen venet and robin venet pro sese a gary begun for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined an dollar_figure deficiency in petitioners’ federal_income_tax the issue for decision is whether petitioners are liable for a 10-percent additional tax under sec_72 unless otherwise indicated all section references are to continued findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in michigan at the time they filed the petition richard glen venet petitioner worked for years before being laid off in date he was unable to find suitable work again until during this time petitioners used credit card advances and home equity loans to meet their personal expenses the credit card debt was accruing interest pincite percent and the home equity loan at approximately or percent petitioners have two children a son and a daughter during petitioners’ daughter attended michigan state university msu and lived in an off-campus apartment a michigan education trust fund which petitioners invested in before paid petitioners’ daughter’s tuition petitioners gave their daughter dollar_figure per month for rent and dollar_figure per month for utilities in addition to money for food they would either give her cash when they saw her or transfer funds from their lasalle bank account to hers petitioners did not pay any of their daughter’s expense sec_1 continued the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure directly they also did not keep records of the amounts they gave to her in petitioner worked in business development and sales for rwd technologies inc robin venet mrs venet worked for abn amro mortgage group inc by this time petitioners had amassed dollar_figure in credit card debt in addition to an dollar_figure mortgage and a dollar_figure home equity loan to avoid putting their home in foreclosure or filing for bankruptcy petitioners decided to withdraw cash from their individual_retirement_accounts iras to reduce their debt petitioner withdrew dollar_figure from his iras in he instructed the distributing institutions to withhold dollar_figure of that amount for federal_income_tax petitioners used approximately dollar_figure to pay off their outstanding credit card debt and set_aside the approximate dollar_figure remaining in a bank account for end of year taxes at the time of the distribution petitioner and mrs venet were and years old respectively these figures are approximations the early distributions were reported on three forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc vanguard fiduciary trust co issued a form 1099-r showing a dollar_figure gross distribution and dollar_figure withheld for federal_income_tax capital bank and trust co issued two forms 1099-r one showed a dollar_figure gross distribution and dollar_figure withheld for federal_income_tax and the other showed a dollar_figure gross distribution and dollar_figure withheld for federal_income_tax we refer to the three distributions collectively as the distribution petitioners timely filed their joint federal_income_tax return for and reported the dollar_figure distribution as taxable_income petitioners attached form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts to their return but did not report a 10-percent additional tax related to the early distribution opinion sec_72 imposes a 10-percent additional tax on the taxable_amount of an early distribution from a qualified_retirement_plan as defined in sec_4974 a distribution is early if made to an employee who has not attained age sec_72 petitioners conceded that they received the early ira distribution totaling dollar_figure and reported that amount on their return however petitioners contend that the additional tax should not apply at all because the early distribution was the result of financial hardship and in the alternative that an exception to the 10-percent additional tax for higher education expenses applies to a portion of the distribution there is no exception to the additional tax for financial hardship sec_72 see 111_tc_250 milner v commissioner tcmemo_2004_111 the term qualified_retirement_plan includes an individual_retirement_account described in sec_408 sec_4974 robertson v commissioner tcmemo_2000_100 no exception exists to additional tax for withdrawal to provide for taxpayer’s own subsistence and that of her family affd 15_fedappx_467 9th cir taxpayers are limited to the exceptions in the statute sec_72 provides an exception to the 10-percent additional tax for distributions from individual retirement plans to the extent such distributions do not exceed the qualified_higher_education_expenses of the taxpayer for the taxable_year in general qualified_higher_education_expenses means qualified_higher_education_expenses as defined in sec_529 for education furnished to the taxpayer the taxpayer’s spouse or any child of the taxpayer or the taxpayer’s spouse at an eligible_educational_institution sec_72 these include tuition fees books supplies and equipment and in limited circumstances room and board sec_529 b the amount for room and board treated as qualified_higher_education_expenses for an eligible student6 shall not exceed the student’s allowance for room and board included in the cost of iras are included in the definition of individual_retirement_plan sec_7701 in general the term eligible_student means with respect to any academic period a student who is enrolled at least half time in a degree or certificate program at an eligible institution_of_higher_education see sec_529 sec_25a u s c sec_1091 attendance as defined in sec_472 of the higher education act of u s c section 1087ll as determined by the eligible_educational_institution for such period or in the case of a student living in housing owned or operated by an eligible_educational_institution whose expenses are greater the actual amount charged the student by the educational_institution for room and board sec_529 we are satisfied on the basis of petitioner’s credible testimony that petitioners provided their daughter with dollar_figure per month for rent dollar_figure per month for utilities and dollar_figure per month for food dollar_figure per month total in however the amount treated as qualified_higher_education_expenses is limited to the allowance for room and board included in the cost of attendance for as determined by msu accordingly the 10-percent additional tax does not apply to the amount of the distribution the term cost of attendance includes an allowance as determined by the institution for room and board costs incurred by the student which for students residing off-campus but not at home with parents shall be an allowance based on the expenses reasonably incurred by such students for room and board see u s c sec 1087ll sec_529 does not apply here because petitioners’ daughter did not live in housing owned or operated by msu in see eg staff of joint comm on taxation general explanation of economic_growth_and_tax_relief_reconciliation_act_of_2001 j comm print equal to the lesser_of the room and board expenses petitioners incurred and msu’s allowance for room and board in no other exception applies to the amount of the distribution in excess of the allowable qualified_higher_education_expenses accordingly that excess_amount is subject_to the 10-percent additional tax in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule we leave it to the parties to determine as part of the rule computation petitioners’ total room and board expenses using the court’s findings for the months petitioners’ daughter was enrolled at msu and the applicable limit on reasonable costs incurred for room and board as determined by msu for
